Citation Nr: 1310009	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  10-40 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 7, 2004.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to January 1946 and from December 1955 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio. In that decision, the RO granted service connection for bilateral hearing loss and assigned an initial disability rating of 90 percent, effective March 28, 2005. Jurisdiction over the Veteran's claim has remained with the RO in Roanoke, Virginia.

In January 2007, a Decision Review Officer (DRO) assigned an initial 100 percent disability rating for bilateral hearing loss, effective December 7, 2006.

In March 2009, the Board assigned an earlier effective date of July 9, 1974 for the grant of service connection for bilateral hearing loss.

In April 2009, the RO assigned an initial noncompensable disability rating from July 9, 1974 to March 7, 2004 and an initial disability rating of 30 percent from March 8, 2004 to March 27, 2005 for bilateral hearing loss. The initial ratings of 90 percent from March 28, 2005 to December 6, 2006 and 100 percent since December 7, 2006 remained unchanged.

In an April 2011 decision, the Board granted entitlement to an initial 20 percent rating from July 9, 1974 to June 7, 1987, an initial 40 percent rating from June 8, 1987 to March 7, 2004, and an initial 60 percent rating from March 8, 2004 to March 27, 2005 for bilateral hearing loss.  The Board denied an initial rating higher than 90 percent, from March 28, 2005 to December 6, 2006, for bilateral hearing loss is denied.  In addition, pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board granted TDIU for the period from March 8, 2004 to December 6, 2006, and remanded the issue of entitlement to TDIU from February 19, 1982 and March 7, 2004. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was gainfully employed prior to February 19, 1982.

2.  The Veteran has been unable to secure and follow substantially gainful employment as a result of his service-connected disabilities since February 19, 1982.


CONCLUSION OF LAW

The criteria for assignment of a TDIU from February 19, 1982 to March 7, 2004, are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

The appeal arises from the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required with regard to downstream elements of the grant; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Entitlement to TDIU is a downstream element of the initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The record includes all reported and available treatment records and medical opinions regarding the Veteran's employability.  The Board's remand instructions pertained to the period beginning February 19, 1982, and this decision grants entitlement to TDIU beginning on that date.  In addition, the agency of original jurisdiction complied with the remand instructions by referring the claim to VA's Director of Compensation and Pension and issuing a supplemental statement of the case.  Cf. Stegall v. West, 11 Vet. App. 268 (1998).

There is no further development that would be reasonably likely to assist the Veteran in substantiating the claim.

Laws and Regulations

Entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki. Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16(a) (2010). An evaluation must be made as to whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993). Marginal employment shall not be considered substantially gainful employment. Id.

The Veteran's medical records and written statements reveal that he is retired and that he had difficulty maintaining gainful employment due to his service-connected hearing loss and neck disability. Given the evidence of a medical disability, the claim for the highest possible rating, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

As the Veteran was granted an initial 100 percent rating for bilateral hearing loss, effective December 7, 2006, the question of entitlement to a TDIU since that date is not at issue. See 38 C.F.R. § 4.16(a) (2011) (providing for TDIU where the schedular rating is less than total). In addition, the Veteran has limited his disagreement to the period prior to December 7, 2006.

The Veteran provided a slightly variable history of his employment prior to February 19, 1982.  A VA outpatient treatment report dated in September 1981, shows that the Veteran was employed doing manual labor at a mine and was finding it harder and harder to do this work.  At a VA examination in December 1981, the Veteran reported that he remained employed at a mine, earning $840 per month.  He indicated that the employment would continue until the day following the examination.  

At a VA examination on February 18, 1982, the Veteran reported that he had last worked in "19780," but indicated that he was currently employed when he wrote that "the men at the mill are not satisfied with my work.  I could lose my job."  In a note dated February 25, 1982, a private physician wrote that he had advised the Veteran not to work during the next two weeks.

Records from the Social Security Administration confirm that the Veteran had earnings above the poverty level until 1982, when his yearly earnings dropped to less than a third of what they had been in the previous year.  The weight of the evidence is to the effect that the Veteran was gainfully employed until February 18, 1982.  Because the Veteran was gainfully employed, TDIU is not warranted for the period on and before the VA examination on February 18, 1982.

As of February 18, 1982, service connection was in effect for bilateral hearing loss, evaluated as 20 percent disabling and cervical arthritis with decreased sensation in the radial nerve distribution, evaluated as 30 percent disabling.

The Veteran met the percentage requirements for TDIU as of March 8, 2004 when his service connected disabilities consisted of hearing loss, evaluated as 60 percent disabling; and the cervical spine disability, evaluated as 30 percent disabling. In its April 2011 decision, the Board granted TDIU for the period from March 8, 2004 to December 6, 2010, and remanded the issue for the period from February 18, 1992 to March 8, 2004, for referral to the VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).  

Because the referral and opinion required by 38 C.F.R. § 4.16(b) have been obtained, the Board can now consider whether a TDIU is warranted under that regulation, and it is not bound by the conclusions of the Director of VA's Compensation and Pension Service. See Anderson v. Shinseki, 22 Vet. App. 423, 426 (2009) (holding the Board could review determinations of the Director of Compensation and Pension with regard to extraschedular ratings under 38 C.F.R. § 3.321 (2011)).

In a December 2010 letter, Patrick Carey, M.D provided his opinion that the Veteran's inability to obtain gainful employment since 1982 was likely (more likely than not) a result of his service-related noise exposure and subsequent hearing loss.  In the letter, the private physician noted that he reviewed available medical records, including the results of audiology evaluations in 1977, 1987, 2004 and 2005.   

Dr. Carey additionally considered statements from individuals concerning the nature and history of the Veteran's hearing loss.  This examiner noted that it was without question that the Veteran's significant hearing loss had a deleterious effect on his ability to find and retain gainful employment.  The private physician indicated that he had reviewed and considered the Veteran's additional medical history, including his arthritis and other painful physical ailments, and concluded that the Veteran's hearing loss was the primary reason that the Veteran had been unable to sustain gainful employment.   

The Director of C&P provided an opinion in June 2012.  He found that the evidence of record reflected that the Veteran was found to be unemployable in 1982 by reason of his non-service-connected heart problems.  The Veteran's May 1982 Form 9 reflected the statement that the Veteran was unable to work very much due to heart problems.  The Director noted that a September 1981 letter from the Veteran's employer stated that the Veteran is incapable of performing at his work level o f two years prior, as he had frequent falls from his leg giving out and swelling of the hand.  

An October 1981 VA memorandum reflected that the Veteran had degenerative arthritis, and that a brace had been ordered for his left knee.  The Veteran was instructed to avoid prolonged standing and heavy work.  An October 1981 statement from the Blackstone Family Practice Center, Inc. stated that the Veteran had hypertension and degenerative arthritis, which was progressing and making him more disabled each year with no evidence that the conditions would improve. 

The Director found that there was no evidence to support the December 2010 opinion, and that the records show that the Veteran suffered from non-service-connected conditions in the early 1980's that impeded his ability to perform his job.    He noted that medical evidence stated that non-service-connected conditions were predicted to make him more disabled each year.  The Director found that the December 2010 private opinion did not appear to be based upon an accurate review of the Veteran's medical history, and noted that a medical opinion based upon an inaccurate history essentially had no probative value.  

The evidence in favor of granting a TDIU to the Veteran for the time period from February 19, 1982 and March 7, 2004 is at least in equipoise and, resolving any reasonable doubt in favor of the Veteran, TDIU is granted for this time period.

The medical opinions are conflicting as to whether the Veteran's service-connected hearing loss rendered him unable to obtain or maintain gainful employment since 1982.  The Board, therefore, must weigh the credibility and probative value of these opinions, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Director opined that the Veteran's inability to obtain and sustain gainful employment during this time period was due to his non-service-connected disabilities.  However, he did not discuss the evidence reflecting the severity of the Veteran's service-connected hearing loss in the claims file, as the December 2010 examiner did.  

The Director discussed only the evidence reflecting the effects of his non-service-connected disabilities had on his employability during the relevant time frame, and did not provide any consideration of the medical evidence with regard to his audiological examinations in the record.  The Director commented that the December 2010 private physician's opinion did not appear to be based upon an accurate review of the Veteran's medical history, but the inaccuracies were not specified.  The private physician specifically noted audiometric examination reports that were part of the record.  

The Director did not take into consideration the lay statements provided by the Veteran, attesting to the fact that the Veteran had hearing loss that was longstanding and severe.  Therefore, the June 2012 Director's opinion is entitled of less probative weight than the December 2010 opinion.   

The December 2010 private physician considered the evidence of record regarding the effects of his service-connected hearing loss on his ability to obtain and maintain substantially gainful employment over the appeals period.  The private physician provided detailed clinical analysis and rationale for his opinion.  He also acknowledged that the Veteran had some non-service-connected disabilities which additionally effected his ability to work, but found that his hearing loss was the primary reason, and, on its own, rendered the Veteran unable to work.  The Director did not provide such detailed reasoning.  Therefore, December 2010 private physician's opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Based on this evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU have been met from February 19, 1982 and March 7, 2004. 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 4.16.


ORDER

TDIU is granted for the period from February 19, 1982 and March 7, 2004.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


